NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DARREN FUSARO, BARBARA EIKE, GREGORY E.
SCOTT, TONY MUCKER, LAURENCE M.
REISLAND, SYLVIA JONES, LIZABETH PEREZ,
PAUL QUINLAN, RICHARD DELUCA, SANDRA
GEMEINHARDT, JACKSON CHAN, JOHN ABBEY,
JEFFREY MAYHEW, ELLA BROOKS, JOSE
FLORES, WILLIAM VAN ALKENBURG, ARBY
PICKETT, STANLEY PANIKOWSKI, CHARLES
SCULL, JAKE DEBRUIN, PAT COMPTON, AND
GERARD WOODRUFF, `
Plaintiffs-Appellees,
V.
UNITED STATES,
Defen,dant-Appellant.
2011-5023
Appea1 from the United StateS C0urt of Fc-ederal
Claims in case n0. 08-CV-231, Seni0r Judge R0bert H.
H0dges, Jr.
ON MOTION

~_z;_--..,,
FUsARov.Us 2
0 R D E R
The United States moves for a 30-day extension of
time, until March 16, 2011, to file its initial brief
Upon consideration thereof,
IT ls ORDERE:o THAT:
The motion is granted No further extensions should
be anticipated
FoR THE C_oURT
 1 4  /s/ Jan Horbal_\;
Date Jan Horba1y ~ '
C1erk `
. §
cc: LaWrence A. Berger, ESq.
Doug1as G. Edelschick, Esq. l:"_£o
U.8. CDUI1' 0
321 mEFEnE»5A?.'é1E“¢t*n’°"
FEB;14 2011
wooden
am